DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,711,453 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 10,711,453 B1 read on the claims of the current application.
That is, claims 1-14 read on claims 1-22 whereas the difference being the coverage of the anti-skid coating on the barrier overlay. However, the disclosed range of 1 to 10% in the U.S. Patent No. 10,711,453 B1 overlaps with the claimed about 2 to about 25% coverage. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Allowable Subject Matter
Claims 1-22 would be found allowable over the cited prior art rejection if the Double Patenting Rejection is overcome. That is, the cited prior art of record does not teach or suggest the anti-skid coating comprising a polymer covers about 2 to about 25% of a surface area of the barrier overlay. 
Jordan teaches sheathing panel assemblies comprising one or more (at least two) sheathing panels adjoined by a joint wherein each sheathing panel comprises a barrier (a barrier overlay) secured to an outer or inner surface of a body (a panel) (Jordan: abstract; Figs. 1 and 2; par. 0008-0013 and 0060-0063). The barrier layer, which is resistant to water, may comprise one or more layers of material such as papers or cellulosic fiber papers (base paper layers) and individual layers of barrier materials such as hydrophilic or hydrophobic materials (a water-resistant layer) (Jordan: par. 0022-0023 and 0027-0040). The sheathing panel further comprises an anti-skid coating that may further be arranged on the barrier overlay or the barrier layer itself may be composed of multiple layers and may have a surface which is textured or otherwise configured to increase or improve the coefficient of friction (Jordan: par. 0022-0023, 0059, and 0060). Thus, either the anti-skid coating or a barrier layer which is configured to improve the coefficient of friction may be considered an anti-skid coating. Jordan further teaches the anti-skid coating or the barrier layer may be textured to form a repeating pattern by embossing, debossing, scoring, or any other method that alters the texture but may be configured to improve the coefficient of friction in other ways (Jordan: par. 0059). Therefore, texturing and embossing the anti-skid coating or surface of the barrier layer is optional and Jordan teaches an embodiment which is not textured or embossed or the anti-skid coating may comprise repeated patterns. That is, the anti-skid coating may be substantially free of texture, and would thus not be seen by the naked eye, and is substantially free of embossing. As the barrier layer may be composed of multiple layers, the outer layer, which is configured to improve the coefficient of friction, may be considered structurally the same as an anti-skid coating and may be composed of a polymer (Jordon: par. 0022-0023, 0029, and 0059-0060).
The sheathing panel has a water vapor transmission rate from a low of about 0.1 g/m2/24 hours to a high of about 9.0 g/m2/24 hours at 22.8 ºC (73 ºF) at 50% relative humidity (RH) according to ASTM E96 procedure A which overlaps with the claimed range of at least 7.0 g/m2/24 hours (Jordon: par. 0025). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. Further, it is noted that as the barrier panel is designed to protect the panels and interior of the building from the penetration of water and/or snow, the sheathing panel may be considered to be bulk water resistant.
Chen teaches vapor barriers for buildings (Chen: abstract). The vapor barriers can be a film applied to a part of a wall, ceiling or roof construction or can be part of a building that has a carrier material for the variable vapor barrier composition (Chen: col. 10, lin. 1-27). The barrier may comprise a carrier composed of paper materials which is laminated with a vapor barrier layer or coated with a vapor barrier layer to protect the carrier from mechanical wear and ensure the desired water vapor diffusion properties over an extended period of time (Chen: col. 10, lin. 6-65). Chen further teaches that paper coated with the variable vapor barrier material is particularly advantageous for production of building materials in continuous processes (Chen: col. 11, lin. 26-39). It is noted that the barrier layer may be laminated into a film or a coating in which there is no mention of impregnation or penetration into the base paper. Thus, it is known in the art to laminate or coat barrier layers on paper layers to provide improved protection and provide the desired barrier properties.
The closest cited art of record Jordan et al. (US 2014/0120301 A1) does not teach or suggest any percentage of surface area coverage of the anti-skid layer, but merely describes it as a coating that coats said barrier layer. Chen et al. (US 7,383,123 B2) and Sievers et al. (US 6,434,897 B1) do not cure the deficiencies of Jordan. Therefore, it would constitute impermissible hindsight to configure the sheathing panel of the cited prior art to have the claimed anti-skid coverage on the barrier overlay.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783